J-S37009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTOINE RAY                                :
                                               :
                       Appellant               :   No. 1547 EDA 2021

               Appeal from the PCRA Order Entered July 15, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0013718-2009


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                            FILED MARCH 15, 2022

        Antoine Ray appeals from the order dismissing his petition for relief filed

pursuant to the Post Conviction Relief Act (“PCRA”), see 42 Pa.C.S.A. §§

9541-9546. Ray argues that his trial counsel was ineffective for failing to

investigate and present alibi witnesses on his behalf. We affirm.

        On December 25, 2007, Andrew Jackson was visiting family in

Philadelphia. When Jackson walked to his car, three young men surrounded

Jackson and attempted to rob him. Jackson was shot seven times and died as

a result of his injuries. Though witnesses reported the robbery, no one was

able to identify the assailants. Over a year later, two witnesses identified Ray



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37009-21


and his co-defendants as the assailants. However, the witnesses later denied

making incriminating statements.

        On May 4, 2011, a jury convicted Ray of third-degree murder, robbery

and criminal conspiracy.1, 2 The trial court sentenced Ray to a term of 15 to

30 years in prison. On direct appeal, this Court affirmed Ray’s judgment of

sentence. See Commonwealth v. Ray, 64 A.3d 274, 2450 EDA 2011 (Pa.

Super.    filed   Jan.   11,    2013)    (unpublished   memorandum).   Following

reinstatement of Ray’s allocatur rights, the Pennsylvania Supreme Court

denied allowance of appeal.

        Ray, pro se, filed the instant timely PCRA petition on May 17, 2018. The

PCRA court appointed Ray counsel, who filed an amended PCRA petition on

his behalf. Therein, Ray argued his trial counsel was ineffective for failing to

present alibi witnesses and attached affidavits from two of Ray’s family

members. Ray later filed a supplemental amended PCRA petition.

        The PCRA court filed notice of its intention to dismiss Ray’s petition

without a hearing pursuant to Pa.R.Crim.P. 907. Ray filed a pro se response,

asserting that he had been abandoned by PCRA counsel. On July 15, 2021,

the PCRA court dismissed Ray’s PCRA petition, removed Ray’s then-PCRA

counsel, and appointed new counsel. This timely appeal followed.


____________________________________________


1   See 18 Pa.C.S.A. §§ 2502(c), 3701(a)(1)(i), 907.

2 Ray was tried jointly with his two co-defendants, who are not parties to the
instant appeal.

                                           -2-
J-S37009-21


      In reviewing the dismissal of a PCRA petition, we consider “whether the

determination of the PCRA court is supported by the evidence of record and is

free of legal error.” Commonwealth v. Rizvi, 166 A.3d 344, 347 (Pa. Super.

2017).

      Further, a PCRA court’s decision to deny relief absent an evidentiary

hearing “is within the discretion of the PCRA court and will not be overturned

absent an abuse of discretion.” Commonwealth v. Maddrey, 205 A.3d 323,

327 (Pa. Super. 2019) (citation omitted); see also Commonwealth v.

Paddy, 15 A.3d 431, 467 (Pa. 2011) (explaining that when a PCRA court does

not conduct an evidentiary hearing, an appellant must establish that he raised

an issue of material fact which would entitle him to relief if resolved in his

favor). When a PCRA court denies a petition without an evidentiary hearing,

we “examine each issue raised in the PCRA petition in light of the record

certified before it in order to determine if the PCRA court erred in its

determination that there were no genuine issues of material fact in

controversy and in denying relief without conducting an evidentiary hearing.”

Commonwealth v. Khalifah, 852 A.2d 1238, 1240 (Pa. Super. 2004)

(citation omitted).

      Ray argues his trial counsel was ineffective for failing to present certain

alibi witnesses. See Appellant’s Brief at 9. Specifically, Ray claims trial counsel

should have investigated and called as witnesses Ray’s mother and cousin.

See id. at 16; see also Amended PCRA Petition, 1/21/19, Exhibit A (Affidavit


                                       -3-
J-S37009-21


of Andrea Holman, Ray’s mother, stating that Ray was at his grandmother’s

house at the time of the robbery and shooting), Exhibit B (Affidavit of Kevin

Hamilton, Ray’s cousin, stating that Ray was with his family at their

grandmother’s house).3

       Preliminarily, we presume that counsel is effective, and the appellant

bears the burden of proving otherwise. See Commonwealth v. Bennett, 57

A.3d 1185, 1195 (Pa. 2012). The appellant must demonstrate that: “(1) the

underlying legal claim is of arguable merit; (2) counsel’s action or inaction

lacked any objectively reasonable basis designed to effectuate his client’s

interest; and (3) prejudice, to the effect that there was a reasonable

probability of a different outcome if not for counsel’s error.” Commonwealth

v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citation omitted). Failure

to satisfy any prong of the ineffectiveness test requires rejection of the claim.

See Commonwealth v. Roane, 142 A.3d 79, 88 (Pa. Super. 2016) (citation

omitted).

       A petitioner claiming ineffectiveness based on counsel’s failure to call a

potential witness

       satisfies the performance and prejudice requirements of the
       [ineffectiveness] test by establishing that: (1) the witness
____________________________________________


3  In his amended PCRA petition and appellate brief, Ray also identifies
Marquita Felder, the mother of his child, as a possible alibi witness. Ray did
not attach an affidavit from Felder to his amended PCRA petition. In his
supplemental amended PCRA petition, Ray alleged that Felder would testify
that Ray was at home and with Felder and their daughter on Christmas night
in 2007. See Supplemental Amended PCRA Petition, 1/22/21, at 4.

                                           -4-
J-S37009-21


      existed; (2) the witness was available to testify for the defense;
      (3) counsel knew of, or should have known of, the existence of
      the witness; (4) the witness was willing to testify for the defense;
      and (5) the absence of the testimony of the witness was so
      prejudicial as to have denied the defendant a fair trial.

Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012) (citation

omitted). Additionally, “[a] failure to call a witness is not per se ineffective

assistance of counsel[,] for such decision usually involves matters of trial

strategy.” Id. at 1109 (citation omitted).

      When a criminal defendant knowingly, voluntarily and intelligently

waives his right to present witnesses, including alibi witnesses, he cannot

challenge counsel’s effectiveness for failing to call such witnesses. See

Commonwealth v. Rios, 920 A.2d 790, 803 (Pa. 2007), overruled on other

grounds by Commonwealth v. Tharp, 101 A.3d 736 (Pa. 2014);

Commonwealth v. Paddy, 800 A.2d 294, 316 (Pa. Super. 2002) (stating

that “a defendant who makes a knowing, voluntary, and intelligent decision

concerning trial strategy will not later be heard to complain that trial counsel

was ineffective on the basis of that decision. To hold otherwise would allow a

defendant to build into his case a ready-made ineffectiveness claim to be

raised in the event of an adverse verdict”). Ray acknowledges his statements

during the colloquy that he did not wish to call witnesses but argues that

counsel’s failure to interview the witnesses necessarily renders his waiver

unknowing, involuntary and unintelligent. See Appellant’s Brief at 18. Ray’s

assertion is unavailing.


                                     -5-
J-S37009-21


      In its opinion, the PCRA court reviewed Ray’s colloquy, during which Ray

indicated that he was satisfied with his counsel and stated his agreement with

the decision not to call any witnesses on his behalf. See PCRA Court Opinion,

8/25/32, at 7-8 (citing N.T., Jury Trial, 5/2/11, at 163-68). The PCRA court

concluded, and we agree, that because Ray expressly agreed with the decision

not to present witnesses, his ineffectiveness claim lacks arguable merit. See

Paddy, 800 A.2d at 316 (concluding that challenge to counsel’s effectiveness

for failure to call alibi witnesses lacked arguable merit where the appellant

agreed with his counsel’s decision not to call alibi witnesses); see also

Commonwealth v. Lawson, 762 A.2d 753, 756 (Pa. Super. 2000) (stating

that “[a] defendant who voluntarily waives the right to call witnesses during

a colloquy cannot later claim ineffective assistance and purport that he was

coerced by counsel”).

      Ray relies, in part, on Commonwealth v. Nieves, 746 A.2d 1102 (Pa.

2000), for the proposition that completion of a colloquy does not necessarily

defeat a post-conviction claim. See id. at 1104-05 (finding that defendant’s

choice not to testify was not knowing or intelligent, despite a colloquy on the

matter, because the decision was based on counsel’s erroneous advice

concerning the admissibility of prior convictions). Instantly, Ray does not

allege receiving erroneous advice from trial counsel, and the colloquy

establishes   Ray’s   agreement   not   to   present   alibi   witnesses.   See

Commonwealth v. Pander, 100 A.3d 626, 643 (Pa. Super. 2014)


                                     -6-
J-S37009-21


(distinguishing Nieves, where appellant expressly agreed with counsel’s

decision not to present additional witnesses). Based upon the foregoing, the

PCRA court did not err in dismissing Ray’s petition without a hearing.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2022




                                    -7-